Exhibit 10.3

 

SEPARATION AND RELEASE AGREEMENT

 

 THIS SEPARATION AND RELEASE AGREEMENT (this “Agreement”) is made by and between
John A. Tattory (the “Executive”) and Windtree Therapeutics, Inc. (the
“Company”).

 

 WHEREAS, the Executive’s employment with the Company and its affiliates ceased
as of July 20, 2020 (the “Termination Date”); and

 

 WHEREAS, the Company has agreed to pay the Executive certain amounts and
provide certain benefits in connection with the Executive’s termination of his
employment, subject to his execution of this Agreement.

 

 NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:

 

1.      Termination of Employment. Executive hereby agrees and recognizes that,
as of the Termination Date, his employment relationship with the Company has
been permanently and irrevocably severed and all officer, director and fiduciary
positions with the Company or any of its affiliates, including with respect to
any benefit plan sponsored by or contributed to by the Company or any of its
affiliates, held by the Executive terminated effective as of the Termination
Date. Executive shall execute any document reasonably requested to effect his
resignation from his officer and other positions with the Company.

 

2.      Consideration; Acknowledgements.

 

 (a)     In connection with the cessation of the Executive’s employment, and in
consideration of the Executive’s execution of this Agreement, and this Agreement
becoming irrevocable in accordance with its terms:

 

(1)     the Company shall pay Executive a pro rata bonus (the “Pro Rata Bonus”)
equal to target annual bonus amount (A) multiplied by the fraction obtained by
dividing the aggregate amount of actual bonuses paid to the Company’s other
employment contract executives in respect of the Company’s 2020 fiscal year by
such employment contract executives’ aggregate target bonuses for such fiscal
year, as determined by the Company’s Compensation Committee, multiplied by (B)
the fraction obtained by dividing the number of days in the year through the
Termination Date by 365 (i.e., 0.554), which amount shall be paid when the
Company’s other employment contract executives are paid 2020 bonuses in 2021,
provided, however, that if at that time Executive is employed or providing
services on a full-time basis as a chief financial officer or principal
financial officer of any entity, no amounts shall be due to Executive under this
Section 2(a)(1);

 

(2)     the Company shall pay Executive an amount equal to his current annual
base salary (i.e., $337,764), plus his target annual bonus amount as a
percentage of such base salary (i.e., $135,105.60), the aggregate of such amount
payable in substantially equal installments in accordance with the Company’s
regular payroll schedule over the 12-month period commencing as of the
Termination Date (the “Severance Period”); provided, however, that each
installment payable before this Agreement becomes effective shall be paid no
later than three weeks following the date this Agreement becomes effective;

 

 

--------------------------------------------------------------------------------

 

 

(3)     if Executive elects to continue Company medical benefits through the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the Company
shall continue to pay during the Severance Period the Company’s shared costs of
such coverage as Executive elects to continue under the same plans and on the
same terms and conditions as such benefits are provided to active employees of
the Company; provided, however that the Company’s obligation under this Section
2(a)(3) shall terminate or be reduced to the extent that substantially similar
coverages (determined on a benefit-by-benefit basis) are provided by a
subsequent employer; and

 

(4)     all outstanding vested stock options to acquire Company stock held by
the Executive as of the Termination Date (as listed on Attachment A hereto)
shall continue to be exercisable during the Severance Period.

 

 (b)     Executive acknowledges that: (i) any and all entitlement or rights
which Executive heretofore has had under any severance or similar arrangement
maintained by the Company or any of its affiliates are hereby subsumed into and
superseded by this Agreement, and (ii) except as otherwise provided specifically
in Section 2 of this Agreement, the Company and its affiliates do not and will
not have any other liability or obligation to the Executive in the nature of
compensation or severance, including under the Employment Agreement by and
between Discovery Laboratories, Inc. (the Company’s predecessor) and the
Executive dated as of March 21, 2014, including all subsequent amendments (the
“Employment Agreement”). The Executive further acknowledges that, in the absence
of his execution of this Agreement, the payments specified in Section 2(a) would
not otherwise be payable.

 

 (c)     By July 31, 2020, the Company shall pay to the Executive all amounts
due or earned as of the Termination Date in accordance with applicable plans and
programs of the Company, including earned and unpaid salary, 2020 earned and
unpaid vacation, and earned and unpaid vacation bank.

 

-2-

--------------------------------------------------------------------------------

 

 

3.     Release of Claims. In consideration of the payments and benefits
described in Section 2(a) hereof, to which Executive agrees Executive is not
entitled until and unless Executive executes and does not revoke this Agreement,
Executive, for and on behalf of himself and his heirs, executors, administrators
and assigns, hereby waives and releases any and all complaints, claims, suits,
controversies, and actions, whether known or unknown, suspected or claimed,
which Executive, or any of the Executive’s heirs, executors, administrators or
assigns ever had, now has or may have against the Company and/or its respective
predecessors, successors, past or present parents or subsidiaries, affiliates,
investors, branches or related entities (collectively, including the Company,
the “Entities”) and/or the Entities’ past or present stockholders, insurers,
assigns, trustees, directors, officers, limited and general partners, managers,
joint ventures and venturers, members, employees or agents in their respective
capacities as such (collectively with the Entities, the “Releasees”) by reason
of circumstances, acts or omissions which have occurred on or prior to the date
Executive signs this Agreement, including, without limitation, (a) any
complaint, charge or cause of action arising under (i) federal, state or local
laws pertaining to employment or termination of employment, including the Age
Discrimination in Employment Act of 1967 (the “ADEA,” a law which prohibits
discrimination on the basis of age), the National Labor Relations Act, as
amended, the Civil Rights Act of 1991, as amended, the Americans with
Disabilities Act of 1990, as amended, Title VII of the Civil Rights Act of 1964,
as amended, the Equal Pay Act of 1963, as amended, the Family and Medical Leave
Act of 1993, as amended, the Worker Adjustment Retraining and Notification Act,
as amended, the Executive Retirement Income Security Act of 1974, as amended,
any applicable Executive Order Programs, the Fair Labor Standards Act, or their
state or local counterparts; (ii) any other federal, state or local civil or
human rights law; (iii) any other local, state, or federal law, regulation or
ordinance; (iv) any public policy, contract and/or quasi-contract or tort
(including, but not limited to, claims of breach of the Employment Agreement, an
expressed or implied contract, tortious interference with contract or
prospective business advantage, breach of the covenant of good faith and fair
dealing, promissory estoppel, detrimental reliance, invasion of privacy,
nonphysical injury, personal injury or sickness or any other harm, wrongful or
retaliatory discharge, fraud, defamation, slander, libel, false imprisonment,
negligent or intentional infliction of emotional distress); (v) common law; or
(vi) any policies, practices or procedures of the Company; or (b) any claim for
costs, fees, or other expenses, including attorneys' fees incurred in these
matters (the “Released Claims”). By signing this Agreement, Executive
acknowledges that he intends to give effect to the above-specified waiver and
release of any rights known or unknown that he may have against the Releasees
under these and any other laws. Notwithstanding the foregoing, the parties do
not intend the above to release, discharge or waive any rights to defense or
indemnification that Executive may have under the Employment Agreement, the
Company’s by-laws or equivalent governing documents of the Company or applicable
law, nor any rights to insurance coverage, including without limitation those
available under any directors’ and officers’ personal liability insurance or
fiduciary insurance policy. The Executive acknowledges that he has made no
assignment or transfer of any right, claim, demand, cause of action, or other
matter covered by this Section 3.

 

4.     Proceedings. Executive acknowledges that he has not filed any complaint,
charge, claim or proceeding, if any, or assigned to any other person the right
to bring any such complaint, charge, claim, or proceeding, relating to the
Released Claims against any of the Releasees before any local, state or federal
agency, court or other body (each individually a “Proceeding”). Executive (a)
acknowledges that he will not initiate or cause to be initiated on his behalf
any Proceeding and will not participate in any Proceeding, in each case, except
as required by law and (b) waives any right he may have to benefit in any manner
from any relief (whether monetary or otherwise) arising out of any Proceeding,
including any Proceeding conducted by the Equal Employment Opportunity
Commission (the “EEOC”). Further, Executive understands that, by executing this
Agreement, he will be limiting the availability of certain remedies that he may
have against the Releasees and limiting also his ability to pursue certain
claims against the Releasees. Notwithstanding the above, nothing in Sections 3
or 4 of this Agreement shall prevent Executive from (i) initiating or causing to
be initiated on his behalf any complaint, charge, claim or proceeding against
any Releasee before any local, state or federal agency, court or other body
challenging the validity of the waiver of his claims under the ADEA contained in
Section 3 of this Agreement (but no other portion of such waiver) or asserting a
breach by Company of this Agreement, (ii) initiating or participating in an
investigation or proceeding conducted by the EEOC or (iii) reporting possible
violations of federal, state or local law, ordinance or regulation to any
governmental agency or entity, or otherwise taking action or making disclosures
that are protected under the “whistleblower” provisions of any federal, state or
local law, ordinance or regulation. The Executive acknowledges and agrees that
the Executive’s separation from employment with the Company shall not serve as
the basis for any claim or action (including, without limitation, any claim
under the ADEA).

 

-3-

--------------------------------------------------------------------------------

 

 

5.   Time to Consider. Executive acknowledges that he has been advised that he
has twenty-one (21) days from the date of receipt of this Agreement to consider
all the provisions of this Agreement and, further, that if Executive signs this
Agreement prior to the expiration of such twenty-one (21) day period, he does
hereby knowingly and voluntarily waive said given twenty-one (21) day period.
EXECUTIVE FURTHER ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT CAREFULLY, HAS
BEEN ADVISED BY THE COMPANY TO CONSULT AN ATTORNEY, AND FULLY UNDERSTANDS THAT
BY SIGNING BELOW HE IS GIVING UP CERTAIN RIGHTS WHICH HE MAY HAVE TO SUE OR
ASSERT A CLAIM AGAINST ANY OF THE RELEASEES, AS DESCRIBED IN SECTIONS 3 AND 4 OF
THIS AGREEMENT AND THE OTHER PROVISIONS HEREOF. EXECUTIVE ACKNOWLEDGES THAT
NEITHER THE COMPANY NOR ANY RELEASEES, NOR ANY OTHER PARTY, HAVE FORCED OR
PRESSURED HIM IN ANY MANNER WHATSOEVER TO SIGN THIS AGREEMENT, AND EXECUTIVE
AGREES TO ALL OF ITS TERMS VOLUNTARILY.

 

6.     Revocation. Executive hereby acknowledges and understands that Executive
shall have seven (7) days from the date of his execution of this Agreement to
revoke this Agreement (including, without limitation, any and all claims arising
under the ADEA) and that neither the Company nor any other person is obligated
to provide any benefits to Executive pursuant to Section 2(a) of this Agreement
nor to otherwise comply with the provisions of this Agreement until the eighth
day following Executive’s signing of this Agreement without Executive having
revoked this Agreement. Any such revocation shall be in writing (which may be by
email) and shall be effective when sent by Executive or his attorney or other
representative to any Company attorney or officer. If Executive revokes this
Agreement, Executive will be deemed not to have accepted the terms of this
Agreement, no action or forbearance of action will be required of the Company or
the Executive under any section of this Agreement, and Executive shall not be
entitled to receive any portion of the severance compensation described in
Section 2(a) which is conditioned on the delivery of this Agreement.

 

7.     No Admission. This Agreement does not constitute an admission of
liability or wrongdoing of any kind by Executive or the Company.

 

8.     Confidentiality. Executive agrees that, unless and until the Company
publicly files this Agreement, Executive will not communicate or disclose the
terms of this Agreement to any persons with the exception of members of
Executive’s immediate family and Executive’s attorney and financial advisor, or
as permitted by Sections 4 or 10 hereof.

 

9.    Return of Company Property. Executive represents that all equipment and
other property of the Company, including any documents and files containing
Proprietary Information (as such term is defined in the Proprietary Information
and Inventions, Non-Solicitation and Non-Competition Agreement entered into by
Executive on April 9, 2014 (the “Covenants Agreement”)) whether electronically
stored or maintained in hard copy, have been returned or will be promptly
returned to the Company, and that Executive will not retain any copies of any
Proprietary Information.

 

-4-

--------------------------------------------------------------------------------

 

 

10.   Non-Disparagement. Executive will not disparage any Releasee or otherwise
take any action which could reasonably be expected to adversely affect the
personal or professional reputation of any Releasee. Neither the Company’s
officers nor the members of the Board of Directors will disparage the Executive
or otherwise take any action which could reasonably be expected to adversely
affect the Executive’s personal or professional reputation. Nothing in this
Agreement is intended to or shall prevent either party from providing or
limiting discovery or testimony in any judicial, administrative or legal process
or otherwise as required by law, or prevent either party from engaging in
discovery or truthful testimony pursuant to any proceeding.

 

11.   Post-Employment Obligations. Executive reaffirms that he will comply with
all of his post-employment obligations as set forth in the Covenants Agreement,
including, without limitation, his non-competition and non-solicitation
covenants.

 

12.   Cooperation. Executive will cooperate fully with the Company and its
advisors with respect to any litigation or investigations in which Executive was
in any way involved during his employment with the Company. Separately and
additionally, and in consideration of the payments and other benefits described
herein and without any further consideration, the Executive agrees to be
reasonably available to the Company for the three months following the
Termination Date as may be reasonably requested by the Company to assist with
the transition of his duties and responsibilities and any other matters related
to his duties with the Company during his employment. The Executive shall render
all such cooperation in a timely manner on reasonable notice from the Company.
Nothing in this Section shall prevent the Company and Executive reaching an
agreement for further such cooperation on mutually acceptable terms.

 

13.   Challenge; Breach. If the Executive violates or challenges the
enforceability of any provision of this Agreement or fails to comply with any
terms or conditions of the Covenants Agreement, no further payments under
Section 2 hereof will be due to Executive.

 

14.  Entire Agreement. Except as explicitly set forth herein, this Agreement
constitutes the entire agreement between the parties as to the conditions of
termination of Executive’s employment with the Company and supersedes any and
all prior representations and agreements as to that subject matter, whether
written or oral, expressed or implied. This Agreement may not be modified or
amended other than by an agreement in writing signed by an officer of the
Company and Executive.

 

15.   Assignment. This Agreement shall be binding upon and be for the benefit of
the parties as well as Executive’s heirs and the Company’s successors and
assigns.

 

16.   General Provisions. A failure of Executive or any of the Releasees to
insist on strict compliance with any provision of this Agreement shall not be
deemed a waiver of such provision or any other provision hereof. If any
provision of this Agreement is determined to be so broad as to be unenforceable,
such provision shall be interpreted to be only so broad as is enforceable, and
in the event that any provision is determined to be entirely unenforceable, such
provision shall be deemed severable, such that all other provisions of this
Agreement shall remain valid and binding upon Executive and the Releasees.

 

-5-

--------------------------------------------------------------------------------

 

 

17.   Governing Law. The validity, interpretations, construction and performance
of this Agreement shall be governed by the laws of the Commonwealth of
Pennsylvania without giving effect to conflict of laws principles.

 

18.   Counterparts and Facsimiles. This Agreement may be executed and delivered
in multiple counterparts (including by facsimile signature and/or Docusign),
each of which will be deemed to be an original, but all of which together will
constitute but one and the same instrument. Counterparts may be delivered via
facsimile, electronic mail (including pdf) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes. This Agreement shall not be
enforceable if signed by Executive before the Termination Date.

 

[space intentionally left blank; signature page follows]

 

-6-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
respective duly authorized officer(s), and the Executive has executed this
Agreement, on the date(s) below written.

 

 

WINDTREE THERAPEUTICS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Craig Fraser

 

       

 

Name & Title:

Craig Fraser, Chief Executive Office

 

       

 

Date:

July 29, 2020

 

                  JOHN A. TATTORY                       /s/ John A. Tattory    
        Date: July 24, 2020  

 

 

--------------------------------------------------------------------------------

 

 

ATTACHMENT A

to Separation and Release Agreement

 

Exercisable Options

 

 